Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive. 
Applicant argues “[i]t is respectfully submitted that Mok does not disclose, either alone or in combination with Shih or Rivera, the feature of "the heat-generating body directly comes in contact with the liquid-phase coolant at the opening" (Applicant’s remarks of 7/18/22, p. 9).  On the contrary, Mok (US 7,002,247) and Shih (US 2013/0039012) each disclose "the heat-generating body directly comes in contact with the liquid-phase coolant at the opening."  
Mok discloses “grooves or other wick structures are patterned into the back surface of the semiconductor device in order to provide liquid working fluid directly to the semiconductor chip in order to achieve a low thermal resistance” (emphasis added) (col. 7, ll. 33-36).  Mok further discloses “FIG. 2A illustrates a simplified perspective diagram of the upper plate of the thermal interposer of FIG. 1” (col. 8, ll. 50-51) and “other wick structures are used, such as protruding structures in circular patterns, radial patterns, mesh, crossed mesh, or other designs that increase the surface area to facilitate the evaporation as well as function as capillary channels that allow the liquid to return and spread on the heated surface” (col. 8, ll. 62-67). 
Also, Shih teaches or suggests the limitation of "the heat-generating body directly comes in contact with the liquid-phase coolant at the opening."  Shih discloses “the vapor condenses into a liquid, and the liquid cooling substance 24 generated due to condensation flow back to the protrusion portion 775 under the effect of capillary pumping of the capillary structure 773, and then enter the holes 223” (¶[0064], ll. 14-18) and figures 15 and 16 illustrate that the heat-generating body 20 directly comes in contact with the liquid-phase coolant 24 at the opening 223 as amended claim 1 requires.  
Claim Objections
Claim  14 is objected to because of the following informalities:
a.	Claim 14, line 4, “the circuit board side” lacks antecedent basis and is understood as “a surface of the heat-generating body mounted on the circuit board.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mok (US 7,002,247).
Claims 1-4 and 14
With respect to Claim 1, Mok teaches an electronic apparatus (fig. 8D) comprising: a heat-generating body (808); and an enclosure (804,806) including an opening (col. 15, l. 46), an outer circumferential part of a first heat-generating body outer surface (fig. 8D, top of 808) being an outer surface (fig. 8D, top of 808) of the heat-generating body being mounted on an outer circumferential part (fig. 8D, portion of 806 contacting 808) of the opening in such a way that a coolant (col. 8, l. 33) that can undergo a phase change to a liquid-phase coolant (col. 7, l. 35) and a gas-phase coolant (col. 7, ll. 10-11 and col. 15, l. 60) is hermetically sealed (col. 8, l. 35) between the enclosure and the heat-generating body, wherein the heat-generating body directly comes in contact (col. 7, ll. 33-36 and “Response to Arguments”, above”) with the liquid-phase coolant at the opening.
With respect to Claims 2-4 and 14, Mok further teaches a first coolant passage (830) being provided on an inner surface (fig. 8D, inside of 804,806) of the enclosure from at least the opening up to above (see fig. 8S, extends to inner top surface of 804) a surface of the liquid-phase coolant in a vertical direction and being formed in such a way that the liquid-phase coolant flows toward (col. 15, ll. 26-28) the heat-generating body (claim 2), the first coolant passage guides the liquid-phase coolant to the heat-generating body by a capillary phenomenon (col. 15, l. 30) (claim 3), the first coolant passage is formed by a porous body (col. 15, l. 52) (claim 4) and the heat-generating body is mounted on a circuit board (118), and the heat-generating body outer surface is a surface (fig. 1, top of 808) of the heat-generating body opposite to a surface (fig. 1, bottom of 108) on the circuit board (118) side (claim 14).
Claims 1 and 11-14
With respect to Claim 1, Mok teaches an electronic apparatus (fig. 1, 100) comprising: a heat-generating body (108); and an enclosure (102) including an opening (112), an outer circumferential part of a first heat-generating body outer surface (119) being an outer surface (119) of the heat-generating body being mounted on an outer circumferential part (fig. 1, portion of 106 contacting 108) of the opening in such a way that a coolant (col. 8, l. 33) that can undergo a phase change to a liquid-phase coolant (col. 7, l. 35) and a gas-phase coolant (col. 7, ll. 10-11) is hermetically sealed (col. 8, l. 35) between the enclosure and the heat-generating body, wherein the heat-generating body directly comes in contact (col. 7, ll. 33-36 and “Response to Arguments”, above”) with the liquid-phase coolant at the opening.
With respect to Claims 11-14, Mok further teaches a boiling acceleration part (col. 7, l. 33) being provided on the heat-generating body outer surface and accelerating a phase change of the liquid-phase coolant (col. 7, l. 35) around the first heat-generating body outer surface to the gas-phase coolant (col. 7, ll. 10-11) by heat of the heat-generating body (claim 11), the boiling acceleration part is formed on (see fig. 1) the heat-generating body outer surface (claim 12), the boiling acceleration part is grooves (col. 8, l. 8) formed on the heat-generating body outer surface (claim 13) and the heat-generating body is mounted on a circuit board (118), and the heat-generating body outer surface is a surface (fig. 1, top of 108) of the heat-generating body opposite to a surface (fig. 1, bottom of 108) on the circuit board side (claim 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mok (US 7,002,247) and Shih (US 2013/0039012).
With respect to Claims 5 and 7-9, Mok discloses the claimed invention except for a connecting part. Shih teaches a connecting part (fig. 16, 772 of 775 and 22) connecting the outer circumferential part (fig. 16, outer circumferential top portion of 20) of the heat-generating body outer surface (fig. 16, top of 20) to the inner circumferential part (fig. 16, where 75 joins 774) of the opening, one end (see fig. 16) of the connecting part being mounted on the outer circumferential part (fig. 16, outer circumferential top portion of 20) of the heat-generating body outer surface and another end (see fig. 16) of the connecting part being mounted on the inner circumferential part (fig. 16, where 75 joins 774) of the opening (claim 5), a second coolant passage (fig. 16, 773 within 775) being provided on an inner surface (fig. 16 inner surface of 772 of 775) of the connecting part from at least the outer circumferential part side (fig. 16, outer circumferential top portion of 20) of the heat-generating body outer surface up to above a surface (see fig. 16, height of 24) of the liquid-phase coolant (¶[0064], l. 15) in a vertical direction (up-down direction of fig. 16) and being formed in such a way that the liquid-phase coolant flows from the inner circumferential part (fig. 16, where 75 joins 774) of the opening toward the outer circumferential part of the heat-generating body outer surface (fig. 16, outer circumferential top portion of 20) (claim 7), the second coolant passage guides the liquid-phase coolant by a capillary phenomenon (¶[0062], l. 2) (claim 8), the second coolant passage is formed by grooves or a porous body (¶[0062], ll. 15-16) (claim 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Mok with the connecting part of Shih for the purpose of transitioning from the larger width of the enclosure to the smaller width of the heat-generating body.
Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Mok (US 7,002,247), Shih (US 2013/0039012) and Rivera (US 7,019,973).
Mok and Shih disclose the claimed invention except for the connecting part is formed by an elastic member, the elastic member including a second coolant passage.  Rivera teaches the connecting part (fig. 1, lower upward extending portions of 16) is formed by an elastic member (col. 4, l. 59 and col. 5, l. 20), the elastic member including a second coolant passage (18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Mok and Shih with the connecting part of Rivera for the purpose of providing a flexible connecting member to allow variations between enclosures and heat-generating bodies due to manufacturing tolerances and temperature changes during operation. transitioning from the larger width of the enclosure to the smaller width of the heat-generating body. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  7/29/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835